Case: 21-60192     Document: 00516405968         Page: 1     Date Filed: 07/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 25, 2022
                                  No. 21-60192                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Yu Xing Zhu,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A206 894 070


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Yu Xing Zhu, a native and citizen of the People’s Republic of China,
   has filed a petition for review of a decision by the Board of Immigration
   Appeals (BIA) dismissing her appeal from the decision of an immigration
   judge (IJ) denying asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60192         Document: 00516405968             Page: 2     Date Filed: 07/25/2022




                                         No. 21-60192


   Convention Against Torture (CAT).                    Zhu asserted that she faced
   persecution for participating in Christian meetings that were not approved
   by the Chinese government. The IJ determined that Zhu was not credible.
             A credibility determination will not be overturned unless the evidence
   compels a finding that the applying alien must be believed. Wang v. Holder,
   569 F.3d 531, 538-40 (5th Cir. 2009).                The record contained several
   inconsistencies and discrepancies regarding Zhu’s reasons for coming to the
   United States, her baptism, an arrest, and whether she has relatives in New
   York. 1       Zhu has failed to demonstrate that, under the totality of the
   circumstances, no reasonable factfinder could make the adverse credibility
   finding. See id. Although Zhu offers explanations for the inconsistences in
   her accounts, the BIA was not required to accept them. See Morales v.
   Sessions, 860 F.3d 812, 817 (5th Cir. 2017).
             Her arguments about withholding of removal and CAT relief are
   conclusional and based largely on evidence not in the record. Moreover, the
   adverse credibility finding is fatal to all of her claims because there is no
   credible evidence or independent nontestimonial evidence to support them.
   See Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012); cf. Arulnanthy v.
   Garland, 17 F.4th 586, 597-98 (5th Cir. 2021).
             Accordingly, Zhu’s petition for review is DENIED.




             1
             Some of these inconsistencies are discussed in the IJ’s decision rather than the
   BIA’s opinion. Although we ordinarily review only the BIA’s reasoning, we may also
   review the IJ’s decision to the extent it influences or is adopted by the BIA’s decision,
   Vetcher v. Barr, 953 F.3d 361, 366 (5th Cir. 2020), as is the case here.




                                               2